DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Corey et al. (US 7,523,649 B2) teach a diagnostic card assembly (Abstract; figure 1) for use in an acoustic analyzer comprising a card body (sample collection device 12; figure 9) configured for insertion in an acoustic analyzer (figure 1 shows the card body being inserted into the analyzer), the card body including: a sample inlet port positioned to receive a sample fluid (col. 9, lines 16 – 18: the sample collection device 12 acting as the sample chamber upon which the ultrasound method is used); and a replaceable, multi-use glass flow cell positioned within the acoustic analyzer (col. 11, lines 7 and 8).
Lec et al. (US 7,857,761 B2) teach a diagnostic card assembly (Abstract; figure 2) for use in an acoustic analyzer comprising: a card body configured for insertion in an acoustic analyzer (figure 2), the card body including: a sample inlet port positioned to receive a sample fluid (figure 2; col. 18, line 52: an inlet port configured to direct blood to the transducer); and an outlet port (figure 2).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a diagnostic card assembly for use in an acoustic analyzer, comprising: a card body configured for insertion into an acoustic analyzer, the card body further including: a waste inlet port; an outlet port; a first fluid conduit extending between the sample inlet port and the outlet port; a wash fluid chamber 
wherein the card body is configured to be inserted into an acoustic analyzer and to sealingly couple to a glass flow cell within the acoustic analyzer, deliver sample fluid and wash fluid through the outlet port of the card body to a channel of the glass flow cell, and receive waste sample fluid and waste wash fluid from the glass flow cell.
Regarding claim 5, the cited prior art neither teaches nor fairly suggests an acoustic analyzer system further comprising: an acoustic analyzer configured to receive a disposable card body; and a replaceable, multi-use glass flow cell positioned within the acoustic analyzer and configured to sealingly couple to the disposable card body when the disposable card body is inserted into the acoustic analyzer, the glass flow cell including: an inlet, an outlet and a channel extending between the inlet and the outlet; wherein the inlet of the glass flow cell is configured to receive sample fluid and wash fluid from an outlet port of the disposable card body, direct flow of sample fluid and wash fluid through the channel and to the outlet of the glass flow cell; and wherein the outlet of the glass flow cell is configured to provide sample fluid and wash fluid to a waste inlet port of the disposable card body.
Regarding claim 13, the cited prior art neither teaches nor fairly suggests a method of using an acoustic analyzer comprising: receiving a card body within the acoustic analyzer, the card body further including: a waste inlet port; an outlet port; a first fluid conduit extending 
sealing the card body against a glass flow cell positioned with the acoustic analyzer, the glass flow cell including: an inlet, an outlet and a channel extending between the inlet and the outlet;
wherein the inlet of the glass flow cell is configured to receive sample fluid and wash fluid from the outlet port of the card body, direct flow of sample fluid and wash fluid through the channel and to the outlet of the glass flow cell; and wherein the outlet of the glass flow cell is configured to provide sample fluid and wash fluid to the waste inlet port of the card body;
receiving a sample fluid at the sample inlet port of the card body;
directing the sample fluid through the first fluid conduit, through the outlet port of the card body and through the inlet of the glass flow cell into the channel of the glass flow cell;
analyzing the sample fluid using the acoustic analyzer; and
directing the sample fluid from the channel of the glass flow cell through the outlet of the glass flow cell, through the waste inlet port of the card body, and through the third fluid conduit to the waste fluid region of the card body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796